Citation Nr: 0837184	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.   06 38-352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing 
loss. 


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active duty service from November 1966 to 
August 1968, including service in Vietnam. 

This appeal comes before the Board of Veterans' Affairs 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The hearing loss issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had combat service. 

2.  The veteran's tinnitus was first manifested during combat 
service and has continued to the present time.  


CONCLUSION OF LAW

Tinnitus was incurred in active duty service.  38 U.S.C.A. 
§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



Analysis

The Board first notes that audiometric testing accomplished 
in August 2004 clearly shows that the veteran suffers from 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385, as well as tinnitus.  The initial threshold 
requirement of current disability has therefore been met.  

A review of available service medical records does not show 
any complaints of hearing loss or tinnitus, nor are there any 
test results suggesting such disorders.  It does not appear 
that hearing tests were conducted at the time of discharge 
examination.  

However, the Board notes that VA has already recognized that 
the veteran engaged in combat with the enemy.  At the 
September 2008 Board hearing, the veteran testified that the 
ringing in his ears began during combat situations in 
Vietnam.  This is significant in light of 38 U.S.C.A. 
§ 1154(b) which provides that VA shall accept as sufficient 
proof of service-connection satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service.  In other words, the veteran's 
testimony that he began experiencing tinnitus during combat 
is sufficient to establish that fact.  The Board recognizes 
that the veteran, as a layperson, is nevertheless not 
competent to opine that the tinnitus he now experiences is 
causally related to the tinnitus during combat service.  
However, he is competent to testify that he has experienced 
tinnitus from the time of his combat service to the present 
day, thus effectively showing a continuity of symptomatology.  
The veteran's sworn testimony at the September 2008 Board 
hearing was credible.  Under these circumstances, the Board 
finds that service connection for tinnitus is warranted.  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also notes 
that required notice regarding effective dates and a 
disability evaluation was furnished to the veteran by letter 
in May 2008. 


ORDER

Service connection for tinnitus is warranted.  To this 
extent, the appeal is granted. 


REMAND

Although the claims file includes a medical opinion regarding 
the hearing loss issue, such opinion was furnished prior to 
the grant of service connection for tinnitus pursuant to the 
above Board decision.  As such, the opinion does not address 
the possibility that the veteran's hearing loss may be 
causally related to, or may have been aggravated by, the now 
service-connected tinnitus.  Further development of the 
medical record is therefore necessary to fully assist the 
veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA hearing loss examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the 
claims file and examining the veteran, 
the examiner should respond to the 
following:

     a)  Is it at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's 
bilateral hearing loss is causally 
related to his active duty service?

     b)  Is it at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's 
bilateral hearing loss is proximately 
due to or caused by the now service-
connected tinnitus?

     c)  Is it at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's 
bilateral hearing loss has been 
aggravated by the now service-connected 
tinnitus?

2.  After completion of the above, the 
RO should review the claims file and 
determine if service connection is 
warranted for bilateral hearing loss on 
both direct and secondary (including by 
aggravation) theories of service 
connection.  If the benefit sought 
remains denied, the RO should furnish 
the veteran with an appropriate 
supplemental statement of the case.  
After the veteran is afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


